*155
By the Court.

Benning, J.
delivering the opinion.
[1.] The indictment in this case is like the indictment in Wingate vs. The State, (13 Ga. 396,) and that was held to be sufficient by this Court. The decision in that case, we are not asked to disturb.
Whether a leading question shall be asked on the direct examination, is a matter for the discretion of the Court hearing the examination.
The case, therefore, in -which this Court would bo bound to touch that Court’s judgment, allowing or not allowing a leading question to be asked, would be an extreme one.
In this case, the Court would not permit the leading question to be answered ; but as the question had been put, and had, therefore, done all the harm it could do, the party hurt by it, asked, as the only remedy, that the witness should be prevented from testifying on the point to which the question related. This request the Court refused to grant.
This remedy would be worse than the disease. It is one ■ which, so far as we know, has never been applied in practice. If a remedy known to the law, yet, whether it shall be applied in .any case, is a matter which, like that as to the asking of leading questions, is for the discretion of the Court presidJng.
■ [2,] Upon the whole, this Court cannot say that it sees any. thing to justify its interfering with the refusal of the! Court to prevent the witness from being examined on the point to which the leading question related.
. That question, it may be remarked, however, was not strongly leading.
. A little wholesome punishment inflicted upon the Counsel that indulge in such questions, would, no doubt, soon stop the practice.
The fine imposed by the Court was not higher than the-; highest fine allowed by the law for such a case.
We find no error in this bill of-exceptions.